ORDER OF DISMISSAL
This matter having come before the Acting Chief Justice of the Navajo Nation pursuant to Title 7 Section 801 of the Navajo Tribal Code and the undersigned having reviewed the file and being fully advised in the premises, it is ORDERED that the above-captioned appeal is HEREBY DISMISSED on the following grounds:
1. The sole issue raised upon appeal is a question of fact, to wit: Is appellant guilty of the traffic offense? The only manner in which the Court of Appeals of the Navajo Nation may consider a question of fact raised upon appeal is by trial de novo. Rule 5(b) of the Navajo Nation Rules of Appellate Procedure states "if the Court of Appeals grants a request for trial de novo...". This means that in order to grant a trial de novo the appellant must request a trial de novo. In this matter, the appellant did not request a trial de novo. In fact, his Notice of Appeal is labeled "Question of Law". Appellant's Notice of Appeal is improper, therefore, because there is no question of law upon which the appeal is based and he did not request a trial de novo;
2. Appellant's Notice of Appeal does not certify that a copy has been maüed by certified mail to the opposing party pursuant to Rule 6(b) of the Navajo Court Rules of Appellate Procedure.